EXHIBIT 10.9


AMERISOURCEBERGEN CORPORATION

PERFORMANCE SHARE AWARD TO EMPLOYEE




Participant:            Name


Target Number
of Performance Shares:         Number of Awards


Date of Grant:            


Vesting Date:            


RECITALS
This Performance Share Award (the “Award Agreement”) is made by
AmerisourceBergen Corporation, a Delaware corporation (the “Company”), pursuant
to the AmerisourceBergen Corporation Omnibus Incentive Plan (the “Plan”).
WHEREAS, the Company has agreed to grant to the Participant a performance share
award, subject to certain restrictions and on the terms and conditions contained
in this Award Agreement.
NOW, THEREFORE, in consideration of the foregoing and the premises contained
herein and intending to be legally bound hereby:
1.
Definitions. Unless otherwise defined herein, capitalized terms used in this
Award Agreement shall have the meanings ascribed to them in the Plan. As used
herein:

a)
“Award” means the performance share award hereby granted.

b)
“Date of Grant” means the date on which the Company granted the Award to the
Participant pursuant to the Plan.

c)
“Performance Criteria” means the performance criteria established by the
Compensation Committee and as set forth in Exhibit A hereto.

d)
“Performance Period” means the period beginning on October 1, _____ and ending
on September 30, _____.

e)
“Settlement Date” means no later than November ________.

f)
“Shares” mean shares of the Company’s Common Stock.

g)
“Taxes” means the federal, state and local income and employment taxes required
to be withheld in connection with the vesting and issuance of the Shares (or
other amounts or property) under the Award.

h)
“Voluntary Retirement” means any voluntary termination by the Participant as an
employee of the Company (or any Parent or Subsidiary) (i) after reaching age
sixty-two (62) and completing sixty (60) full months of continuous Service with
the Company or its Parent or Subsidiaries or (ii) after reaching age fifty-five
(55), where the Participant’s age plus years of continuous employment with the
Company or its Parent or Subsidiaries equals at least seventy (70).

2.
Grant of Performance Shares. Subject to the terms and conditions set forth
herein and in the Plan, the Company hereby grants to the Participant an Award
authorizing the Participant to receive a number of Shares based on the extent to
which the applicable vesting criteria are satisfied. The initial number of
Shares that shall be used to determine the Participant’s rights pursuant to this
Award is the “Target Number of Performance Shares.” The Target



1



--------------------------------------------------------------------------------




Number of Performance Shares shall be used solely to calculate the maximum
number of Shares that may be issued to the Participant under this Award
Agreement (“Performance-Qualified Shares”).
The number of Performance-Qualified Shares to which the Participant may become
entitled shall be calculated by multiplying the designated number of Target
Performance Shares by a percentage ranging from 0% to 200% based on the attained
level of Company performance for the Performance Period as set forth in Exhibit
A hereto. In no event may the number of Performance-Qualified Shares exceed two
hundred percent (200%) of the Target Number of Performance Shares.
Notwithstanding the foregoing, (i) in the event of a Change in Control during
the Performance Period, the number of Performance-Qualified Shares issuable
under this Award shall be determined as set forth in Section 4 below and (ii) in
the event the Participant’s Service ceases prior to the Vesting Date by reason
of death or Disability, the number of Performance-Qualified Shares used to
determine the number of Shares issuable under Section 3(b)(ii) shall be based on
the actual level of Performance Criteria attainment through the most recently
completed calendar quarter prior to the date of death or Disability (or the
Performance-Qualified Shares determined in accordance with Section 4 if a Change
in Control occurs prior to the date of death or Disability).
3.
Vesting. Subject to the terms and conditions set forth herein and in the Plan,
the actual number of Shares that may vest and become issuable pursuant to the
Award shall be determined pursuant to a two-step process: (i) first there shall
be calculated the maximum number of Performance-Qualified Shares in which the
Participant can vest based upon the level at which the Performance Criteria are
actually attained and (ii) then the number of Shares resulting from the clause
(i) calculation in which the Participant shall actually vest shall be determined
on the basis of his or her completion of the applicable Service-vesting
provisions set forth below. Accordingly, the vesting of the Shares shall be
calculated as follows:

a)
Performance Vesting: Within sixty (60) days following the completion of the
Performance Period (or any earlier applicable determination date), the
Compensation Committee shall, on the basis of the level at which the Performance
Criteria have been attained, determine the applicable number of
Performance-Qualified Shares in accordance with the provisions of Section 2.

b)
Service Vesting: The Performance-Qualified Shares so determined represent the
maximum number of Shares in which the Participant can vest hereunder. The actual
number of Shares in which the Participant shall vest shall be determined as
follows:

i.
If the Participant continues in Service from the Date of Grant through the
Vesting Date, the Participant shall vest in all of the Performance-Qualified
Shares;

ii.
If the Participant ceases to be in Service prior to the Vesting Date but after
_______, ____by reason of death or Disability, then the Participant shall, upon
such cessation of Service, vest in a number of Shares determined by multiplying
(x) the applicable number of Performance-Qualified Shares (determined in
accordance with Section 2), by (y) a fraction, the numerator of which is the
number of days of actual Service completed by the Participant during Performance
Period, and the denominator of which is 1,095;

iii.
If the Participant’s Service terminates during the Performance Period due to the
Participant’s Voluntary Retirement, then the Participant shall vest in the
maximum number of Performance-Qualified Shares in which the Participant would
have vested if the Participant had continued in Service through the Vesting
Date;

iv.
If within two (2) years following a Change in Control that occurs after the Date
of Grant, the Participant’s Service as an employee is involuntarily terminated
by the Company (or successor thereto, or a Parent or Subsidiary), whether or not
for Cause, then the Performance-Qualified Shares (as determined pursuant to
Section 4) to the extent outstanding shall become 100% vested as of the date of
such cessation of Service;

v.
If the Participant ceases to be in Service prior to the Vesting Date but after
_______, ____as a result of termination of the Participant’s employment by the
Company without Cause (other than



2



--------------------------------------------------------------------------------




a termination described in Section 3(b)(iv)), then the Participant shall vest in
a portion of the Performance-Qualified Shares determined by multiplying (x) the
maximum number of Performance-Qualified Shares in which the Participant would
have vested had the Participant continued in Service through the Vesting Date by
(y) a fraction, the numerator of which is the number of days in the Performance
Period up to the date of such termination, and the denominator of which is
1,095. Notwithstanding any other provision of this Award Agreement, any vesting
of Shares pursuant to this Section 3(b)(v) is conditioned upon the Participant’s
execution during the applicable release review period, and non-revocation, of a
written release (in such form reasonably prescribed by the Company or in
substantially the form attached to an employment agreement entered into by and
between the Participant and the Company or any of its affiliates) of any and all
claims against the Company and all related parties; and
vi.
If the Participant’s Service ceases for any other reason prior to the completion
of the Performance Period, then the Participant shall not vest in any of the
Performance-Qualified Shares, and all of the Participant’s right, title and
interest in and to the Shares subject to this Award shall immediately terminate.

4.
Change in Control. In the event a Change in Control occurs during the
Performance Period: (A) the Performance Period shall be deemed to end on the
last day of the calendar quarter ending prior to the Change in Control; and (B)
the Performance-Qualified Shares shall be based on the extent to which the
Performance Criteria were achieved for such abbreviated period as determined and
certified by the Compensation Committee.

5.
Rights of Participant. The Participant shall not have the rights of a
stockholder of the Company with respect the Shares represented by the Award,
including, without limitation, the right to vote the Shares represented by the
Award, unless and until such Shares have been delivered to the Participant in
accordance with Paragraph 9.

6.
Dividend Equivalents. The Participant shall not receive cash dividends on the
Shares subject to the Award, but instead shall, with respect to each Share, be
entitled to a cash payment from the Company determined on each cash dividend
payment date with respect to the Shares with a record date occurring at any time
following the Date of Grant but prior to the date that the Shares represented by
the Award are delivered to the Participant in accordance with Paragraph 9. Such
cash payment shall be equal to the dividend that would have been paid on the
Shares actually delivered to the Participant had the Shares been issued and
outstanding and entitled to the dividend. Cash payments for each cash dividend
payment date with respect to the Shares with a record date occurring prior to
the date that the Shares represented by the Award vest and are delivered to the
Participant in accordance with Section 9 shall be accrued until such delivery
date and paid to the Participant at the same time delivery of the Shares is made
to the Participant in accordance with Section 9, subject to applicable
withholding. However, no such dividend equivalent payments shall be paid if the
Participant does not vest in the Shares.

7.
Notices. Any notice to the Company provided for in this instrument shall be
addressed to the Compensation Committee at 1300 Morris Drive, Chesterbrook, PA
19087, and any notice to the Participant shall be addressed to such Participant
at the current address shown on the payroll of the Company, or to such other
address as the Participant may designate to the Company in writing. Any notice
shall be delivered by hand, sent by overnight courier or telecopy or enclosed in
a properly sealed envelope addressed as stated above, registered and deposited,
postage prepaid, in a post office regularly maintained by the United States
Postal Service.

8.
Securities Laws, etc. The Compensation Committee may from time to time impose
any conditions on the Award, and the Shares represented by the Award, as it
deems necessary or advisable to ensure that the Plan and this Award satisfy the
conditions of Rule 16b-3, and that such Shares are issued and resold in
compliance with the Securities Act of 1933, as amended. The Company may require
that the Participant represent that the Participant is holding the Shares for
the Participant's own account and not with a view to or for sale in connection
with any distribution of the Shares, or such other representation as the
Compensation Committee deems appropriate.

9.
Delivery of Shares.



3



--------------------------------------------------------------------------------




a)
Notwithstanding any provision of this Award Agreement or the Plan to the
contrary (other than Section 11 and Section 14(b) hereof and Section 17 of the
Plan), the Shares (or such other consideration as permitted by Section 21(b) of
the Plan) issuable under this Award that have vested and become issuable shall
be delivered to or on behalf of the Participant (in certificate or electronic
form) (i) after the Vesting Date but no later than the Settlement Date or (ii)
if earlier, within 60 days following the date that the Participant’s Service
terminates pursuant to Section 3(b)(ii) or Section 3(b)(iv).

b)
The Shares will be delivered without payment from the Participant and without
any legend or restrictions, except for such restrictions as may be imposed by
the Compensation Committee, in its sole judgment, under Paragraph 8, provided
that no certificates for Shares will be delivered to the Participant until
appropriate arrangements have been made with the Company for the withholding of
any Taxes which may be due with respect to such Shares. The Company may
condition delivery of certificates for Shares upon the prior receipt from the
Participant of any undertakings which it may determine are required to ensure
that the certificates are being issued in compliance with federal and state
securities laws.

c)
The right to payment of any fractional Shares shall be satisfied in cash,
measured by the product of the fractional amount times the Fair Market Value of
a Share on the date that the Shares are delivered pursuant to this Section 9, as
determined by the Compensation Committee.

10.
Withholding Taxes.

a)
The issuance of the Shares shall be subject to the collection of all applicable
Taxes. The Taxes may be paid in one or both of the following forms:

i.
delivery of a check to the Company in the amount of such Taxes, or

ii.
through a Share withholding procedure pursuant to which the Company will
withhold, at the time of such issuance, a portion of the Shares with a Fair
Market Value (measured as of the applicable issuance date) equal to the amount
of those Taxes; provided, however, that the amount of any Shares so withheld
shall not exceed the amount necessary to satisfy the Company’s required tax
withholding obligations using the minimum statutory withholding rates for
federal and state tax purposes that are applicable to supplemental taxable
income.

b)
Notwithstanding the foregoing provisions of this Section 10, the employee
portion of the federal, state and local employment taxes required to be withheld
by the Company in connection with the vesting (or deemed vesting by reason of
the Participant being or becoming eligible for Voluntary Retirement) of the
Shares or any other amounts hereunder (the “Employment Taxes”) shall in all
events be collected from the Participant no later than the last business day of
the calendar year in which the Shares or other amounts vest (or are deemed
vested) hereunder. Accordingly, to the extent one or more vested Shares are
issued, or other amounts are distributed, in a year subsequent to the calendar
year in which those Shares or other amounts vest (or are deemed vested), the
Participant shall, on or before the last business day of the calendar year in
which the Shares or other amounts vest (or are deemed vested), deliver to the
Company a check payable to its order in the dollar amount equal to the
Employment Taxes required to be withheld with respect to those Shares or other
amounts. The provisions of this Section 10(b) shall be applicable only to the
extent necessary to comply with the applicable tax withholding requirements of
Code Section 3121(v).

c)
The Company shall collect the Taxes with respect to each non-Share distribution
(including a dividend-equivalent payment) by withholding a portion of that
distribution equal to the amount of the applicable Taxes, with the cash portion
of the distribution to be the first portion so withheld.

11.
Special Forfeiture and Repayment Rules.

a)
The Participant hereby acknowledges and agrees that in the event that the
Participant experiences a Triggering Event (as defined in the Plan and
including, without limitation, the occurrence of a breach by the Participant of
the non-competition or non-solicitation covenants set forth in Attachment A of
the Plan) and unless the Compensation Committee or its delegate determines
otherwise, then:



4



--------------------------------------------------------------------------------




i.
any portion of the Award (and related dividend equivalents) that remain unvested
as of the date the Compensation Committee or its delegate determines that the
Participant has experienced a Triggering Event, and any portion of the Award (or
related dividend equivalents) that has so vested but the Shares represented by
such vested portion (or related dividend equivalents) have not yet been
delivered in accordance with Section 9, shall be immediately and automatically
forfeited; and

ii.
if the Award has vested and the Shares represented by such vested Award (and
related dividend equivalents) have been delivered to the Participant in
accordance with Section 9 within the 12-month period immediately prior to the
date of the acts or omissions that gave rise to such Triggering Event or anytime
thereafter, within 10 days of receiving written notice from the Company that a
Triggering Event has occurred, the Participant shall deliver to the Company a
number of unrestricted Shares equal to the number of Shares and any cash
delivered to the Participant in respect of the Award (and related dividend
equivalents) during such period; provided that if, at the time delivery of the
Shares by the Participant is required, the Participant cannot deliver a number
of unrestricted Shares equal to the number of Shares delivered to the
Participant in respect of the Award during such period, in addition to the
delivery of the number of unrestricted Shares by the Participant at such time,
the Participant shall be required to pay to the Company an amount equal to the
product of the number of such Shares delivered to the Participant in respect of
the Award during such period (less the number of Shares contemporaneously
delivered by the Participant to the Company), multiplied by the Fair Market
Value of one Share as of the date the Award became vested.

b)
The Compensation Committee shall determine in its sole discretion whether a
Triggering Event has occurred with respect to the Participant.

c)
The Participant hereby acknowledges and agrees that the restrictions contained
in the Plan are being made for the benefit of the Company in consideration of
the Participant’s receipt of the Award. The Participant further acknowledges
that the receipt of the Award is a voluntary action on the part of the
Participant and that the Company is unwilling to provide the Award to the
Participant without including the restrictions contained in the Plan.

d)
The Participant hereby consents to a deduction from, and set-off against, any
amounts owed to the Participant by the Company or its affiliates from time to
time (including, but not limited to, amounts owed to the Participant as wages,
severance payments or other fringe benefits) to the extent of the amounts owed
to the Company by the Participant under this Award Agreement.

e)
The Special Forfeiture and Repayment Rules provisions of this Award Agreement
and the Plan are in addition to, not in lieu of, any other obligation and/or
restriction that the Participant may have with respect to the Company, whether
by operation of law, contract, or otherwise, including, without limitation, any
non-competition and non-solicitation obligations contained in an employment
agreement entered into by and between the Participant and the Company or any of
its affiliates.

f)
The Participant hereby further agrees that the Participant and this Award shall
be subject to the Incentive Compensation Restriction and Financial Recoupment
Program of the Company’s Corporate Integrity Agreement, to the extent
applicable, and any applicable clawback, recoupment or other similar policy that
the Company adopts (each, a “Policy”), and the Participant acknowledges and
agrees that the Award (and related dividend equivalents) hereunder granted, the
Shares issued or to be issued and/or amounts paid or to be paid hereunder and/or
amounts received with respect to any sale of such Shares, shall be subject to
potential cancellation, recoupment, rescission, payback or other action in
accordance with the terms of such Policy. The Participant agrees and consents to
the Company’s application, implementation and enforcement of (i) any such Policy
established by the Company that may apply to the Participant and (ii) any
provisions of applicable law relating to cancellation, rescission, payback or
recoupment of compensation, and expressly agrees that the Company may take such
actions as are necessary to effectuate such Policy or applicable law without
further consent or action being required by the Participant. To the extent that
the terms of this Agreement and such Policy conflict, the terms of such Policy
shall prevail.



5



--------------------------------------------------------------------------------




12.
Transferability. The Award (and the underlying Shares (and related dividend
equivalents)) may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant other than by will or by
the laws of descent and distribution, and any purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance not permitted by this Section
12 shall be void and unenforceable. However, any Shares (and related dividend
equivalents) which vest hereunder but otherwise remain unissued at the time of
the Participant’s death, shall be issued to the Participant’s designated
beneficiary or beneficiaries of this Award or in the absence of such designated
beneficiaries, pursuant to the provisions of the Participant’s will or laws of
descent and distribution.

13.
Restrictive Covenants and Other Attachments. The Participant hereby agrees to
the Restrictive Covenants set forth in Attachment A of the Plan and acknowledges
and agrees to the provisions of Attachment B of the Plan.

14.
Section 409A.

a)
It is the intention of the parties that the provisions of this Agreement shall,
to the maximum extent possible, be exempt from Code Section 409A. Accordingly,
to the extent there is any ambiguity as to whether one or more provisions of
this Agreement would otherwise contravene the requirements or limitations of
Code Section 409A and the Treasury Regulations applicable thereunder, then those
provisions shall be interpreted and applied in a manner that does not result in
a violation of the requirements or limitations of Code Section 409A and the
Treasury Regulations thereunder.

b)
However, to the extent this Agreement should be deemed to create a deferred
compensation arrangement subject to the requirements of Code Section 409A, then
no Shares or other amounts which become issuable or distributable under this
Agreement by reason of the Participant’s cessation of Service shall actually be
issued or distributed to the Participant until the date of the Participant’s
separation from service within the meaning of Treasury Regulation 1.409A-1(h) or
as soon thereafter as administratively practicable, but in no event later the
fifteenth day of the third calendar month following the date of such separation
from service, unless a delayed commencement date is otherwise required pursuant
to Section 14(c).

c)
No Shares or other amounts which become issuable or distributable under this
Agreement by reason of the Participant’s separation from service shall actually
be issued or distributed to the Participant prior to the earlier of (i) the
first day of the seventh (7th) month following the date of such separation from
service or (ii) the date of the Participant’s death, if the Participant is
deemed at the time of such separation from service to be a specified employee
under Treasury Regulation 1.409A-1(i), as determined by the Compensation
Committee in accordance with consistent and uniform standards applied to all
other Code Section 409A arrangements of the Company, and such delayed
commencement is otherwise required in order to avoid a prohibited distribution
under Code Section 409A(a)(2). The deferred Shares or other distributable amount
shall be issued or distributed in a lump sum on the first day of the seventh
(7th) month following the date of the Participant’s separation from service or,
if earlier, the first day of the month immediately following the date the
Company receives proof of the Participant’s death. In no event shall the
Participant have the right to determine the calendar year in which any such
issuance or distribution is to occur.

15. Miscellaneous.
a)
The Award granted hereunder shall not confer upon the Participant any right to
continue in Service and shall not interfere in any way with the right of the
Company (or any Parent of Subsidiary) to terminate the Participant’s Service at
any time. The right of the Company (or any Parent or Subsidiary) to terminate at
will the Participant’s Service at any time for any reason is specifically
reserved.

b)
The Award granted hereunder is subject to the approval of the Plan by the
shareholders of the Company to the extent that such approval (i) is required
pursuant to the rules and regulations of the New York Stock Exchange, or (ii) is
required to satisfy the conditions of Rule 16b-3.

c)
The Participant acknowledges that the Company has not advised the Participant
regarding the Participant’s tax liability in connection with the grant or
vesting of the Award (and related dividend equivalents) or the delivery of the
Shares represented by the Award (and related dividend equivalents). The
Participant is not



6



--------------------------------------------------------------------------------




relying on any statements or representations of the Company or any of its agents
in regard to such liability. The Participant understands that the Participant
(and not the Company) shall be responsible for the Participant’s own tax
liability that may arise as a result of the transactions contemplated by this
Award Agreement.
d)
The validity, performance, construction and effect of this Award shall be
governed by and determined in accordance with the law of the State of Delaware,
without giving effect to conflicts of laws principles thereof.

e)
Except to the extent otherwise provided in this Agreement, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns and the Participant, the Participant’s assigns,
the legal representatives, heirs and legatees of the Participant’s estate and
any beneficiaries of the Award designated by the Participant.

f)
This Agreement shall not in any way affect the right of the Company to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.

g)
The Participant has received a copy of the Plan, a copy of which is attached
hereto, has been provided with the opportunity to read the Plan and is familiar
with the terms and provisions thereof and hereby accepts this Award subject to
all of the terms and provisions of this Award Agreement and the Plan, including,
without limitation, the Special Forfeiture and Repayment Rule provisions of the
Plan. The Participant hereby acknowledges the receipt of the prospectus for the
Plan, a copy of which is attached hereto. All decisions or interpretations of
the Compensation Committee upon any questions arising under the Plan or this
Award Agreement shall be binding, conclusive and final.

16.
GRANT ACCEPTANCE. YOU MUST ACCEPT THE TERMS OF THIS AWARD AGREEMENT WITHIN 60
DAYS OF RECEIPT IN ACCORDANCE WITH THE PROCEDURES SPECIFIED BY THE COMPANY. IF
YOU DO NOT ACCEPT THE TERMS AS INSTRUCTED, THIS AGREEMENT WILL AUTOMATICALLY,
WITHOUT FURTHER ACTION OF THE COMPANY OR THE COMPENSATION COMMITTEE, TERMINATE
AND THE AWARD WILL BE FORFEITED AT MIDNIGHT ON THE 60TH DAY. ACCEPTANCE OF THIS
AWARD AGREEMENT CONSTITUTES YOUR CONSENT TO ANY ACTION TAKEN UNDER THE PLAN AND
THIS AWARD AGREEMENT AND YOUR AGREEMENT TO BE BOUND BY THE COVENANTS AND
AGREEMENTS CONTAINED IN ATTACHMENT A AND ATTACHMENT B OF THE PLAN.





IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Award Agreement effective as of the Date of Grant.
AMERISOURCEBERGEN CORPORATION


                        




7



--------------------------------------------------------------------------------





EXHIBIT A


Performance Criteria


8



